This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2016).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A16-0910

                      In the Matter of the Welfare of: D.N.W., Child

                                 Filed February 6, 2017
                                        Affirmed
                                     Peterson, Judge

                              Hennepin County District Court
                                 File No. 27-JV-16-487

Cathryn Middlebrook, Chief Appellate Public Defender, Susan J. Andrews, Assistant
Public Defender, St. Paul, Minnesota (for appellant D.N.W.)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Jean E. Burdorf, Assistant County
Attorney, Minneapolis, Minnesota (for respondent State of Minnesota)


         Considered and decided by Larkin, Presiding Judge; Peterson, Judge; and Hooten,

Judge.

                         UNPUBLISHED OPINION

PETERSON, Judge

         In this juvenile-delinquency appeal, appellant challenges the district court’s

determination that he assaulted “a family or household member.” We affirm.
                                        FACTS

       Appellant D.N.W. and the victim, M.T.G., met through social media in December

2015. After meeting in person, they dated for about two weeks. M.T.G. did not recall how

many times she visited D.N.W.’s house, but she estimated that it was four or five times.

Although the relationship was brief, on numerous occasions, D.N.W. asked M.T.G. to

move to Florida with him. According to M.T.G., the couple argued “constantly,” with the

disputes sometimes becoming physical, so M.T.G. decided to end the relationship. D.N.W.

was upset about M.T.G.’s decision, and M.T.G. testified that he would not let her leave

him.

       A couple of days before Christmas, D.N.W. contacted M.T.G. and asked her to

come and stay with him at his house for the week. On Christmas Day, M.T.G. met D.N.W.

at a shopping mall, and they left together in D.N.W.’s car. They got into an argument when

M.T.G. tried to make it clear to D.N.W. that she did not want to be in a relationship with

him. M.T.G. decided that she wanted to go home, but D.N.W. ignored her repeated

requests to bring her home and, instead, drove to his house. D.N.W. yelled at M.T.G. and

would not let her get out of the car.

       Eventually, M.T.G. got out of the car and began running away, but D.N.W. caught

up with her. D.N.W. claimed that the sweatshirt that M.T.G. was wearing was his, and he

ripped the sweatshirt off M.T.G. He also ripped off M.T.G.’s earrings and pulled off her

necklace. D.N.W. repeatedly pushed, shoved, and punched M.T.G., and he kicked garbage

cans at her. M.T.G. had her cell phone in her hand and was trying to call someone to come




                                            2
and get her when D.N.W. grabbed the phone out of her hand, broke it in half, and threw it

across the street. M.T.G. used a bystander’s phone to call 911.

       D.N.W. was charged with misdemeanor criminal damage to property and

misdemeanor domestic assault. The case was tried to the district court, and the district

court found that the state proved beyond a reasonable doubt that D.N.W. committed both

offenses. See Minn. R. Juv. Delinq. P. 13.09 (stating that “[w]ithin seven (7) days of the

conclusion of the trial, the court shall make a general finding that the allegations in the

charging document have or have not been proved beyond a reasonable doubt” and “[w]ithin

fifteen (15) days of the conclusion of the trial, the court shall in addition specifically find

the essential facts that support a general finding that the allegations in the charging

document have been proved beyond a reasonable doubt”). The district court stayed

adjudication of delinquency on both counts and placed appellant on probation. This appeal

followed.

                                      DECISION

       “On appeal from a determination that each of the elements of a delinquency petition

have been proved beyond a reasonable doubt, an appellate court is limited to ascertaining

whether, given the facts and legitimate inferences, a fact-finder could reasonably make that

determination. This court must assume that the fact-finder believed the state’s witnesses

and disbelieved any contrary evidence.” In re Welfare of T.N.Y., 632 N.W.2d 765, 768

(Minn. App. 2001) (quotation and citation omitted); see also In re Welfare of M.E.M., 674

N.W.2d 208, 215 (Minn. App. 2004) (stating that the same standard of review applies to

court trials and jury trials).


                                              3
       Statutory interpretation is a question of law, which we review de novo. State v.

Mauer, 741 N.W.2d 107, 111 (Minn. 2007). “It is the exclusive province of the legislature

to define by statute what acts shall constitute a crime . . . .” State v. Forsman, 260 N.W.2d

160, 164 (Minn. 1977). “[W]e will not add to [a] statute what the legislature has

intentionally or inadvertently omitted.” State v. Adickes, 741 N.W.2d 904, 906 (Minn.

App. 2007).

       The domestic-assault statute provides that a person who “intentionally inflicts or

attempts to inflict bodily harm” against “a family or household member” commits an

assault. Minn. Stat. § 609.2242, subd. 1(2) (2014). The statutory definition of “family or

household members” includes “persons involved in a significant romantic or sexual

relationship.” Minn. Stat. § 518B.01, subd. 2(b)(7) (2014). The definition statute also

provides:

              In determining whether persons are or have been involved in a
              significant romantic or sexual relationship . . ., the court shall
              consider the length of time of the relationship; type of
              relationship; frequency of interaction between the parties; and,
              if the relationship has terminated, length of time since the
              termination.

Id. The district court’s findings of fact specifically address the length of time of the

relationship, the type of relationship, and the length of time between the termination of the

relationship and the assault.

       Regarding the length of time of the relationship, the district court found that D.N.W.

and M.T.G. “had a brief romantic relationship.” Although the relationship was brief, the




                                              4
court noted that D.N.W. wanted to spend time with M.T.G. on Christmas and had

mentioned her moving to Florida with him.

       In addressing the type of relationship, the district court cited M.T.G.’s statement to

police that D.N.W. was “her ex-boyfriend” and her trial testimony that D.N.W. followed

her when she tried to walk away “after telling him she no longer wanted to date him.” The

district court specifically found that M.T.G.’s testimony was credible and consistent with

her earlier statement to police.

       Regarding the length of time since termination, the district court found that D.N.W.

“became upset when M.T.G. said she did not want to date him anymore.” Although M.T.G.

had tried to end the relationship earlier, she testified that D.N.W. would not let her leave

the relationship, and her testimony about what occurred on Christmas Day was that the

assault occurred immediately after termination of the relationship.

       Addressing the length-of-time and type-of-relationship factors, D.N.W. argues that

the evidence is insufficient to prove that he and M.T.G. were involved in a significant

relationship because, when the assault occurred, he and M.T.G. had been dating for only

about two weeks; during that time, they frequently argued about whether they should be a

couple; and both he and M.T.G. were teenagers. But the domestic-assault statute contains

no age or time limit and, although D.N.W. and M.T.G. may have argued frequently, the

evidence supports the district court’s findings on the statutory factors, and the district

court’s findings on those factors support its determination that D.N.W. and M.T.G. were

“involved in a significant romantic . . . relationship.”

       Affirmed.


                                               5